Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1835   Page 1 of 37




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  SUTTON LEASING, INC.,                       2:20-CV-10815-TGB-DRG

                   Plaintiff,
                                               ORDER GRANTING
                                             PLAINTIFF’S VERIFIED
        v.                                 MOTION FOR IMMEDIATE
                                             POSSESSION PENDING
  VETERANS RIDESHARE, INC.                 FINAL JUDGMENT AND/OR
  et al.,                                  FOR INJUNCTIVE RELIEF
                                                  (ECF NO. 2)
                   Defendants.


       This matter is before the Court on Plaintiff Sutton Leasing, Inc.’s

 Verified Motion for Immediate Possession Pending Final Judgment

 and/or for Injunctive Relief. (ECF No. 2). The Court previously granted

 Plaintiff’s ex parte motion for temporary restraining order pursuant to

 M.C.R. § 3.105(E)(2)(a), which directed Defendants Veterans Rideshare,
 Inc., Veterans Express, LLC, Your Leasing Solution LLC (“YLS”), and

 Car Champs Finance, LLC (together “Defendants”) to “refrain from

 damaging, destroying, concealing or disposing of, or using so as to

 substantially impair its value, the property until further order of the

 Court.” ECF No. 4. Defendants answered Plaintiff’s complaint and

 responded to Plaintiff’s motion for possession. ECF Nos. 10, 14. The Court
 held a hearing on Plaintiff’s motion and took testimony on the issue of


                                      1
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20      PageID.1836   Page 2 of 37




 Plaintiff’s attempts to inspect. For the reasons stated herein, the Court

 GRANTS Plaintiff’s Motion for Immediate Possession Pending Final

 Judgment (ECF No. 2). Consequently, the appropriate sheriff(s) or court

 officer(s) will be ordered to seize the property within 21 days and deliver

 it to Plaintiff pursuant to M.C.R. § 3.105(E)(4)(c). This Order is limited

 to those Units in Defendants’ possession or being stored by Defendants

 at a third-party storage facility. If any of the Units have been sold to third

 parties, the determination of Plaintiff’s right to possession of those Units

 must await resolution as part any final judgment in this case. Moreover,

 Plaintiff’s right to possession under this Order is limited by the
 requirement that Plaintiff must “surrender the property to the person

 adjudged entitled to possession, diligently prosecute the suit to final

 judgment, and pay any money that may be recovered against [it] in the
 action” pursuant to M.C.R. § 3.105(E)(4)(c)(ii).

                                I. Background

       Sutton Leasing is a Michigan-based business that specializes in

 vehicle fleet management and leasing vehicles ranging from passenger

 vehicles to large commercial trucks and haulers. ECF No. 1, PageID.3.

       In January 2015, Sutton Leasing entered into a vehicle lease
 agreement with Scott Kohn d/b/a Car Champs Finance, LLC (“Car

 Champs Lease Agreement”).1 ECF No. 1-2. Pursuant to this Agreement,


 1This agreement contains a Michigan choice of law provision and the parties do not
 dispute that Michigan law governs the agreement. ECF No. 1-2, PageID.37.
                                         2
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20         PageID.1837     Page 3 of 37




 Sutton Leasing leased2 various vehicles (hereafter “Car Champs Units”)

 to Car Champs. After the Car Champs Lease Agreement was signed, the

 parties executed two addenda; the first permitting Car Champs to

 sublease the Car Champs Units to other entities, the second permitting

 Car Champs to assign the Car Champs Lease Agreement to an “affiliated

 or related party” in exchange for an additional $1 million security

 deposit. ECF Nos. 1-3, 1-4. Car Champs thereafter in 2017 gave notice

 that it intended to assign the Car Champs Lease Agreement to Defendant

 Veterans Rideshare and Defendant YLS. ECF Nos. 1-5, 1-6. Over the

 course of their business relationship, Plaintiff contends that it leased
 hundreds of vehicles to Car Champs, Veterans Rideshare, and YLS, and

 that under the agreement approximately 550 vehicles are currently being

 leased by Defendants. ECF No. 1, PageID.8.
       The Car Champs Lease Agreement was executed on behalf of Car

 Champs by Mr. Kohn. Later Plaintiff learned that Kohn had been sued

 by the Consumer Financial Protection Bureau in 2018. Subsequently, in

 2019 Kohn was indicted in South Carolina on federal criminal charges

 for operating a Ponzi scheme. ECF No. 1, PageID.8-9. Plaintiff also

 asserts that in 2018, Kohn transferred ownership and control of Car
 Champs, Veterans Rideshare and YLS to Christopher Pozek, and that it



 2The parties dispute whether the Car Champs Lease Agreement was truly a lease,
 as Plaintiff asserts, or instead a “disguised installment sale” for the purchase of the
 vehicles, as Defendants claim. ECF No. 14, PageID.461.
                                           3
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20       PageID.1838    Page 4 of 37




 was mostly Pozek with whom Plaintiff dealt throughout its business

 relationship with Defendants. ECF No. 1-8.3

       After the South Carolina indictment, a Receiver was appointed (the

 “Receivership Proceeding”) to sell off Kohn’s assets and pay the victims

 of Kohn’s Ponzi scheme. Id. When Plaintiff learned that the Receivership

 Proceeding had flagged Car Champs, Veterans Rideshare, and YLS as

 businesses “owned or controlled” by Kohn, Plaintiff contends that it
 intervened in the Receivership Proceeding to ensure that its fleet of

 vehicles was protected from being seized as assets of Kohn. The outcome

 of this intervention is memorialized in a “Settlement Agreement and
 Limited Release” executed on February 13, 2020 (hereafter “Settlement

 Agreement”). While various provisions of this Settlement Agreement are

 disputed by the parties (as discussed below), the Settlement Agreement
 states that “Sutton and Pozek agree that [Car Champs, Veterans

 Rideshare, and YLS] shall be solely responsible for (i) the Sutton Claim

 and (ii) any future monies owed to Sutton. The Receivership will not be

 responsible for any claims made by Sutton. . . .” ECF No. 1-10, PageID.61

 ¶ 3.2. It also states that the “Receiver represents that as of the date he


 3 A second lease agreement was executed between Plaintiff and Defendant Veterans
 Express on December 28, 2019, an entity that does not appear to be affiliated with
 Mr. Kohn (“Veterans Express Lease Agreement”). ECF No. 1-9. As with the Car
 Champs Lease Agreement, Sutton Leasing leased various vehicles (hereafter
 “Veterans Express Units”) to Veterans Express. And similarly, the parties dispute
 whether the Veterans Express lease agreement is a true lease or instead a “disguised
 installment sale.” It does not appear that Kohn has ever had any relationship with
 Veterans Express. ECF No. 10, PageID.420.
                                          4
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20         PageID.1839     Page 5 of 37




 executes this [Settlement] Agreement, his is unaware of any basis to

 make a claim or otherwise seek recovery against Car Entities, Pozek, or

 Sutton.” Id. at PageID.62, ¶ 3.7.

       With this as background, Sutton Leasing states that Defendants

 have engaged in numerous breaches of the Car Champs Lease Agreement

 and the Veterans Express Lease Agreement. It contends that Defendants

 have ceased normal business operations because they are financially

 unstable, and allowed insurance to lapse on the Units, forcing Plaintiff

 to purchase insurance at its own expense. ECF No. 1, PageID.12. Sutton

 Leasing also argues that Defendants have failed to make several of their
 monthly lease payments in the amount of $600,000. Id. See also Amy

 Blair Declaration, ECF No. 1-19.4 Add to that the allegation that Pozek

 does not even know the location of all of the rented Units and has actively

 prevented Sutton Leasing employees from inspecting the Units. See ECF

 No. 1, PageID.12-13. See also Bob Blair Affidavit, ECF No. 1-16; Clyde

 Sutton Jr. Declaration, ECF No. 15-1.
                            II. Evidentiary Hearing

       The Court held an evidentiary hearing on this motion by video-

 conferencing5 once it was fully briefed. ECF No. 21. In addition to hearing



 4 During the hearing, Clyde Sutton, Jr. (Co-President of Sutton Leasing) testified that
 in addition to the missed payments from February and March that are listed in the
 pleadings, Defendants have also failed to pay in April and May.
 5 This hearing was conducted via video conference on May 11, 2020 due to the COVID-

 19 pandemic and the closure of the Court’s physical courthouse.
                                           5
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20      PageID.1840    Page 6 of 37




 argument from both parties, the Court permitted testimony on Plaintiff’s

 allegations that Defendants concealed the Units by twice preventing

 Sutton Leasing employees in March 2020 from conducting an inspection

 of Sutton Leasing vehicles located in a storage lot. Bob Blair, the Vice

 President of Midwest Sales and Sutton Leasing’s point of contact with

 Defendants testified to the statements he made in his March 26, 2020

 declaration. See ECF No. 1-16. And Mr. Clyde Sutton, Jr., Co-President

 of Sutton Leasing also testified to the statements he made in his

 declaration, filed May 8, 2020. ECF No. 15-1.

       Both individuals testified to entering a California storage lot owned
 by Mr. Pozek in February and March 2020. Blair testified that he made

 two recent trips to California to inspect Sutton Leasing vehicles. The first

 time he visited, in early February, Bair stated that he had no trouble
 entering the lot to inspect. ECF No. 21, PageID.1754. He testified that he

 did not examine specific VIN numbers to verify whether the vehicles were

 in fact Sutton Leasing Units. Id. However, he believed they were Sutton

 Leasing vehicles because Blair was in California to prepare for an

 upcoming auction with Pozek to sell some of the Units. Id., id. at

 PageID.1765-66.
       When Blair came back on March 16, 20206, he arrived on the lot to

 inspect the Units and to discuss an auction that Pozek and Sutton


 6 March 16, 2020 is also the date that Sutton Leasing sent a demand letter to Pozek
 informing Pozek that it believed Defendants had engaged in material breaches of the
                                         6
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1841   Page 7 of 37




 Leasing had agreed to partake in to sell some of the Units. Id. at

 PageID.1748-49. Blair conceded that he did not know whether some or

 all of the vehicles seen on the lot in fact were Sutton Leasing vehicles and

 that he only observed around 10 or so vehicles, though he believed many

 more vehicles were on the lot. Id. at PageID.1754; PageID.1763. Blair

 testified that once he was on the lot, Pozek was not there, but one of his

 associates, Scott West, was. Id. at PageID.1749. Blair stated that he

 observed the associate make a phone call; Blair believed the associate

 was calling Pozek and testified to overhearing some of their conversation.

 Id. Blair testified that after the call, he was told to leave the lot
 immediately, which he did. Id. at PageID.1750. Blair stated that he then

 went to a local police department, and then to Pozek’s home, where Blair

 observed two vehicles in the front yard that he believed were Sutton
 Leasing vehicles. Id. at PageID.1749. Blair testified that after the

 incident, he spoke with Pozek via text message. Id. at PageID.1767. Blair

 testified that Pozek told him he would not be permitted on the lot. Id.

       Blair also testified to his knowledge of a March 24, 2020 phone call

 he received from a storage company in Arkansas. Id. at PageID.1751,

 PageID.1757. A man from the Arkansas lot stated that a tow truck had
 arrived to pick up a vehicle owned by Sutton Leasing; the vehicle was

 leased to Defendant YLS. Id. The man stated that his “contact” for the


 Car Champs and Veterans Express Lease Agreements and was seeking immediate
 repossession of the Units. ECF No. 1-15.
                                      7
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20         PageID.1842     Page 8 of 37




 vehicle pickup were two women named Tammy and Regan. Id. Blair

 understands that Pozek’s secretary is named Tammy and his daughter is

 named Regan. Id. For this reason, Blair—and Sutton Leasing—believed

 that Defendant YLS had ordered the tow truck service to move the

 vehicle from the storage facility. Blair testified that the vehicle was not

 in fact removed from the lot because the individual from the tow truck

 company had written the VIN down incorrectly.7 See also Blair Affidavit,
 ECF No. 1-16.

       Clyde Sutton Jr., Co-President of Sutton Leasing, testified that he

 went to inspect the California storage lot on March 19, 2020, after

 learning of Blair’s unsuccessful attempt to inspect the lot. Id. at

 PageID.1768. Sutton said that when he arrived on the lot, he noticed a

 large trailer that was operating as Defendants’ office; it had the name
 “Veterans” painted on one side. Id. He testified that a man named

 “Sharkey” introduced himself. Id. at PageID.1769. Sutton showed

 Sharkey a list of the 500-plus Units that Sutton Leasing claimed to own

 and said he was there to do an inspection of the vehicles. Id. Sutton

 testified that Sharkey at first happily complied and told Sutton that he

 had just completed his own inventory that he could share with Sutton.



 7Blair also testified that he learned that at some point before his March 2020 visit to
 California that Sutton Leasing and Pozek had discussed the possibility of Sutton
 Leasing purchasing Defendant YSL from Pozek. The parties had discussed purchase
 prices ranging from $300,000 to $500,000, but the deal never materialized. ECF No.
 21, PageID.1759. See also ECF No. 1-12 (Exh. K; emails)
                                           8
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20     PageID.1843   Page 9 of 37




 Id. Sutton said that Sharkey went into the trailer. Id. During this time,

 Sutton testified that he walked around the lot while he waited for

 Sharkey and observed one vehicle that appeared to have its VIN

 purposefully covered. Id. at PageID.1770. When Sharkey came out of the

 trailer, Sutton testified that Sharkey told him that he just got off of the

 phone with someone (Sharkey did not say with whom) and Sharkey

 needed to ask Sutton to leave the lot. Id. Sutton stated that Sharkey

 never told him that any of the vehicles were involved with Sutton Leasing

 and conceded that if the vehicles were not Sutton Leasing Vehicles,

 Sharkey would have had no obligation to show Sutton the inventory list.
 Id. at PageID.1775-76.

       Sutton also provided new information that had not been included

 in his declaration. Id. at PageID.1771-73. Sutton testified that over the
 past two weeks, employees in his office had reported getting calls8 that

 trucks have been abandoned in storage lots for a number of months. Id.

 In some cases, the trucks had been taken in for repairs, but the bill never

 paid. Id. Other reports were that storage companies were asking Sutton

 Leasing to pay for storage and repairs before relinquishing the Units for

 repossession. Sutton confirmed that he did not know where all of the
 Units were and believed that the Units were not being properly

 maintained. Id.


 8The Court allowed hearsay testimony for the limited purposes of the hearing. ECF
 No. 21, PageID.1772.
                                        9
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1844   Page 10 of 37




       At the conclusion of the hearing, the Court ordered Defendants to

  produce a complete and accurate inventory of all of the Units within 48

  hours and provide the inventory to Plaintiff. Id. at PageID.1793-94. If

  Pozek did not know the location of a Unit, he was to provide whatever

  information he had concerning the vehicle’s last-known whereabouts;

  there should be an accounting of some kind provided as to each and every

  Unit. Id. The Court understands this list was provided to Plaintiff in a

  timely manner. See ECF No. 16; ECF No. 20-2 (Vehicle Location Charts).

  The Court also ordered that Plaintiff produce the titles for each of the

  Units as to which it claims rights of ownership and possession. Plaintiff
  supplemented the record with these records on May 15, 2020. See ECF

  Nos. 17-19.

       On May 21, 2020, Plaintiff also sought leave to supplement the
  record with newly obtained evidence in support of its motion for

  immediate possession pending final judgment. ECF No. 20. That motion

  indicates that on May 14, Defendants produced a set of charts purporting

  to identify the vehicles’ locations. Id. at PageID.1585-86. Plaintiff

  summarizes the contents of those charts as follows:
      a. Nearly 60 cars are “totally lost” and marked as having an
      “unknown” location;
      b. At least 3 trucks worth approximately $100,000 that are
      listed on the Location Chart as being held at a repair shop in
      California were actually sold at an action in December of
      2019 and are no longer at the location that Defendants said
      they were at’;


                                      10
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20                PageID.1845       Page 11 of 37




         c. Another commercial truck listed on the Location Charts as
         being held at an “impounded” lot in Texas was actually
         abandoned at someone’s private property, impounded by the
         Texas police for nearly 60 days, and sold at auction back in
         February 2020;
         d. Over 100 vehicles that Defendants claim are at an auction
         lot in Moreland, Georgia are not actually there;
         e. Out of 21 vehicles listed as being held at a lot in Fontana,
         California, there are only 15 there, so an additional 6 are
         missing;
         f. There are 2 cars on the list that Sutton Leasing received
         notices for this week that are on the verge of being sold at
         auctions next week because they have been deemed
         “abandoned” pursuant to state law; and
         g. The vast majority of the vehicles are strewn around the
         country at various repair shops, junk yards, etc., and/or
         abandoned at gas stations and storage lots.
  ECF No. 20, PageID.1586 (emphasis in original). In sum, Plaintiff

  indicates that “Sutton’s research over the past several days has revealed

  that many of the locations listed on the Location Charts are simply

  wrong.” Bob Blair May 21, 2020 Declaration, ECF No. 20-3, PageID.1618;

  Id. at PageID.1622 (“I have not completed the research for all 500+

  vehicles, but so far, the majority appear to be lost, scattered across the
  country either in storage or at repair shops and junk yards.”).9

         On June 4, 2020, Defendants responded to Plaintiff’s motion to

  supplement. Defendants argued that the supplement did not contain any
  information that materially supported Plaintiff’s motion. ECF No. 22. In

  response to Plaintiff’s concern that the location charts were inaccurate,


  9 The Court granted Plaintiff’s request to supplement and provided Defendants with an opportunity
  to respond. Text Only Order Entered June 1, 2020.

                                                 11
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1846   Page 12 of 37




  Defendants respond that they provided the “then-known locations of the

  Units.” Id. at PageID.1802. Defendants offer no other explanation as to

  the discrepancies noted by Plaintiff. Defendants also assert that just

  because many of the Units may be “scattered” across the country, that

  does not demonstrate an act of concealment by the Defendants; it is

  simply “a function of the location of the actual uses or the mobile nature

  of the Units.” Id. at PageID.1803. Finally, Defendants state that Plaintiff

  should simply pay any existing storage and/or repair fees to prevent

  Units from being sold by third parties; but Defendants will not pay any

  such fees because they say they lack the “financial wherewithal” at this
  time. Id. at PageID.1805.

                         III. Standards of Review
  A.   Motions for Possession Pending Final Judgment Pursuant
       to Michigan Court Rule 3.105

       Plaintiff raises this motion under Michigan Court Rule 3.105, which

  allows an action for “Claim and Delivery,” one of Michigan’s remedies for

  seizing property before a final judgment. Such a state remedy may be

  pursued in federal court under Federal Rule of Civil Procedure 64,

  “Seizing a Person or Property,” which provides:
       (a) Remedies Under State Law—In General. At the
       commencement of and throughout an action, every remedy is
       available that, under the law of the state where the court is
       located, provides for seizing a person or property to secure
       satisfaction of the potential judgment. But a federal statute
       governs to the extent it applies.

                                      12
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1847   Page 13 of 37




       (b) Specific Kinds of Remedies. The remedies available under
       this rule include the following—however designated and
       regardless of whether state procedure requires an
       independent action:
                   Arrest;
                   Attachment;
                   Garnishment;
                   Replevin;
                   Sequestration; and
                   Other corresponding or equivalent remedies.

  Fed. R. Civ. P. 64. As to the requirements of Michigan Court Rule 3.105,

  which allows for “Claim and Delivery,” that rule provides as follows:
       (A) Nature of Action; Replevin: Claim and delivery is a civil
       action to recover
             (1) possession of goods or chattels which have been
             unlawfully taken or unlawfully detained, and
             (2) damages sustained by the unlawful taking or
             unlawful detention. A statutory reference to the action
             of replevin is to be construed as a reference to the action
             of claim and delivery.
       (B) Rules Applicable. A claim and delivery action is governed
       by the rules applicable to other civil actions, except as
       provided in MCL 600.2920, and this rule
       ...
       (E) Possession Pending Final Judgment.
             (1) Motion for Possession Pending Final Judgment.
             After the complaint is filed, the plaintiff may file a
             verified motion requesting possession pending final
             judgment. The motion must
                   (a) describe the property to be seized, and
                   (b) state sufficient facts to show that the property
                   described will be damaged, destroyed, concealed,
                   disposed of, or used so as to substantially impair
                   its value, before final judgment unless the
                   property is taken into custody by court order. . . .


                                      13
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1848   Page 14 of 37




  M.C.R. 3.105. The rule further explains what elements the plaintiff must

  establish for the court to order possession:
       (E)(3)(b) At the hearing, each party may present proofs. To
       obtain possession before judgment, the plaintiff must
       establish
             (i) that the plaintiff’s right to possession is probably
             valid; and
             (ii) that the property will be damaged, destroyed,
             concealed, disposed of, or used so as to substantially
             impair its value, before trial.

  M.C.R. 3.105(E)(3)(b).

       Therefore, in order for the Court to grant Plaintiff’s motion for
  immediate possession pending final judgment pursuant to M.C.R. 3.105,

  Plaintiff must establish that its right to possess the Units is probably

  valid and that the Units will be damaged, destroyed, concealed, or
  disposed or used in a manner that substantially impairs their value if the

  Court does not grant Plaintiff possession pending trial.


  B.   Motion for Preliminary Injunction Pursuant to
       Fed. R. Civ. P. 65
       A motion for possession pending final judgment pursuant to M.C.R.

  3.105 is comparable to a motion for a preliminary injunction pursuant to

  Fed. R. Civ. P 65, and federal courts in this district often consider

  standards of both rules when faced with such a motion. See Nissan Motor

  Acceptance Corp. v. Isselhardt Auto., LLC, No. 2:18-cv-13804, 2018 WL

  8806094, at *1 (E.D. Mich. Dec. 12, 2018); Ordos City Hawtai Autobody

                                      14
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1849   Page 15 of 37




  Co., Ltd. v. Dimond Rigging Co., LLC, No. 13-14909, 2014 WL 2559264,

  at *8-10 (E.D. Mich. June 6, 2014). Rule 65(b) requires this Court to

  balance and consider four factors in determining whether a preliminary

  injunction is proper: (1) the likelihood of the plaintiff’s success on the

  merits; (2) whether the injunction will save the plaintiff from irreparable

  injury; (3) whether the injunction would harm others; and (4) whether

  the public interest would be served by the injunction. In re DeLorean

  Motor Co., 755 F.2d 1223, 1228 (6th Cir. 1985). These four factors are to

  be balanced; they are not prerequisites that must be met. Id. at 1229.

                                IV. Analysis

  A.   Whether Plaintiff has          established      probable      right   to
       possession of the Units

       To support its claim that it has a right to possess all 537 Car

  Champs Units and Veterans Express Units, Plaintiff alleges in its

  verified complaint that it is the title owner of the vehicles that it leases
  to Defendants. ECF No. 1, PageID.4. Plaintiff cites to Section 21(f) of the

  Car Champs Lease Agreement, which states that “Lessee shall not,

  pursuant to this Agreement, the Leased Unit Quotation, or any

  documents delivered in connection with the lease of any Unit, acquire

  any right, title or interest whatsoever, legal or equitable, in or to such

  Unit.” ECF No. 1-2, PageID.37. This language also appears in the

  Veterans Express Lease Agreement. See ECF No. 1-9, PageID.58.


                                      15
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20           PageID.1850     Page 16 of 37




        At the Court’s request, Plaintiff also submitted the titles for the

  vehicles for the record. See ECF Nos. 17-19. Having reviewed these titles,

  it is clear that they list Plaintiff as the owner and lessor of the vehicles,

  the various Defendants as the lessees, and JP Morgan Chase Bank NA

  as the holder of a security interest. See, e.g., ECF No. 17-1, PageID.588

  (Michigan); ECF 17-2, PageID.634 (California).10 Defendants are either

  not identified on the titles at all or are listed as the “lessee,” while Sutton
  Leasing is identified as the lessor and JP Morgan Chase is listed as the

  lienholder with a security interest in the vehicle.

        Plaintiff also provides an explanation for a number of titles that it

  has been unable to produce.              For example, Plaintiff states that it

  submitted 26 titles to the Michigan Secretary of State in February 2020,

  and it has yet to receive the titles back from the State. ECF No. 17,

  PageID.586. It also states that 11 titles were sent to the Defendants in

  the “winter of 2020 for vehicles that were being prepared to be sold at an

  auction in California, because the original title has to accompany the
  vehicle at the time of sale.” Id.11 Finally, Plaintiff reiterates a point made


  10 It appears that while some vehicles have titles in states like Florida, Georgia, and
  Indiana, only California and Michigan require the lessee of a vehicle appear on the
  title. See ECF No. 17, PageID.585; M.C.L. 257.217(2)(b) (“An applicant for
  registration of a leased pickup truck or passenger vehicle that is subject to
  registration under this act . . . shall disclose in writing to the secretary of state the
  lessee’s name, the lessee’s bona fide residence, and . . . (b) If the lessee is a firm,
  association, partnership, limited liability company, or corporation, the lessee’s
  business address.”).
  11 This is consistent with Blair’s testimony that he originally went to California in

  February 2020 to auction some of the Units for sale with Pozek.
                                             16
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1851   Page 17 of 37




  in its original motion, that 12 titles are currently in Defendants’

  possession and that Plaintiff believes Defendants have either lost or are

  refusing to return them. Id. See also ECF No. 1-16, PageID.115.

       Defendants make two arguments with respect to Plaintiff’s right to

  possess the Car Champs Units and the Veterans Express Units. First,

  they contend that Plaintiff has no right to possess the Car Champs Units

  because the February 2020 Settlement Agreement superseded the Car

  Champs Lease Agreement and (as Defendants argue that the leases were

  actually security agreements) Plaintiff did not preserve its security

  interest in those units in the Settlement Agreement. Second, Defendants
  assert that the Car Champs Lease Agreement and the Veterans Express

  Lease Agreement are really security agreements in disguise and that

  because Sutton Leasing did not perfect its security interest in the
  agreements, Sutton Leasing does not have a right to possess the vehicles.

       i.    Whether the February 12, 2020 Settlement Agreement
             supersedes the original Car Champs Agreement

       Defendants contend that Plaintiff cannot show that it has a

  probable right to possession of the Car Champs Units12 because the
  February 12, 2020 Settlement Agreement entered into as part of the

  Kohn Receivership Proceeding “superseded” the terms of the original Car

  Champs Agreement. Consistent with their argument that the leases are


  12The Settlement Agreement does not appear to address Veterans Express or the
  Veterans Express Units.
                                       17
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1852   Page 18 of 37




  actually security agreements, Defendants maintain that the Settlement

  Agreement does not preserve Sutton Leasing’s security interest in the

  Car Champs Units and therefore Plaintiff no longer has a right to possess

  those units. ECF No. 14, PageID.471-72.

        Defendants contend that because the Settlement Agreement does

  not expressly provide Plaintiff a right to possession of the Car Champs

  Units or expressly preserve Plaintiff’s security interest in the Car

  Champs Units, Plaintiff has no right to possession. But an examination

  of the language of the Settlement Agreement reveals that this is not the

  case. By its own terms, the Settlement Agreement was entered into in
  order to clarify whether the Car Champs Units were assets of the

  Defendants, and therefore potentially subject to the Kohn Receivership

  Proceeding. ECF No. 1-10, PageID.61, ¶ G (“The Parties now desire to
  resolve, based upon representations made herein and by Pozek and

  Sutton to the Receiver, the issue of the Receiver’s control of the Car

  Entities.”).

        Defendants point to Section 8 of the Settlement Agreement to argue

  that the Settlement Agreement was intended to supersede the Car

  Champs Lease Agreement. Section 8 states:
        Mutual General and Limited Release. Except for the
        rights and obligations of the Parties arising out of this
        Agreement, specifically those set forth in Section 3 and
        limitations set forth herein, all Parties hereby release, acquit,
        and forever discharge each other as well as their respective
        past and present subsidiaries, parents, affiliates, . . . from any

                                       18
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1853   Page 19 of 37




       and all past, present and future claims of every kind, type and
       description, known or unknown, direct or consequential,
       foreseen or unforeseen, which have been, could have been, or
       may be asserted by and between the Parties. Nothing herein
       shall operate or otherwise be construed to operate as a release
       or discharge of any obligations of the Receiver, Pozek, or
       Sutton under this Agreement.

  ECF No. 1-10, PageID.63 (emphases added). Defendants assert that

  paragraph 8 released Car Champs, Veterans Rideshare, and YLS from

  the Car Champs Lease Agreement and any “security interest” in the Car
  Champs Units. Consequently, Defendants argue, any “claim” Sutton

  Leasing has is for monetary damages, not possession of the Car Champs

  Units themselves. ECF No. 14, PageID.471.
       But Section 8 is expressly limited by Section 3. Section 3, in turn,

  provides that the intention of the Settlement Agreement was to

  “compromise and fully resolve all known issues, disputes, liabilities, and

  claims existing between them regarding the Car Entities and their

  inclusion in the Receivership.” ECF No. 1-10, PageID.61 (emphasis

  added). It also states that “Sutton and Pozek agree that the Car Entities

  [Car Champs, Veterans Rideshare, and YLS] shall solely be responsible

  for (i) the Sutton Claim and (ii) any future monies owed to Sutton.” Id. at

  ¶ 3.2. A plain reading of Section 3 demonstrates that the Settlement

  Agreement did not operate to supersede or change the terms of any

  claims between Plaintiff and Defendants Car Champs, Veterans

  Rideshare, and YLS. The Settlement Agreement was directed at


                                      19
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20       PageID.1854    Page 20 of 37




  clarifying that the Car Champs Units were not assets of Defendants and

  therefore they could not be captured by the Receiver.13

        In sum, the Settlement Agreement in no way contravenes Plaintiff’s

  “probable” right to possession as evidenced by the titles Plaintiff has

  produced for the record. See ECF Nos. 17-19. While Defendants may or

  may not be able to adduce evidence at trial tending to disprove Plaintiff’s

  right to permanent possession, the terms of the Settlement Agreement
  do not undercut Plaintiff’s showing of a probable right to possession at

  this stage.

        ii.     Whether Plaintiff is the title owner of the Units
        Defendants next argue that the Car Champs and Veterans Lease

  Agreements did not create “true” leases, but instead created “disguised”

  installment sales for the purchase of the Units. ECF No. 14, PageID.461.
  They assert that because the lease transactions were in fact installment

  sales contracts that did not create any security interest in the vehicles as

  collateral for Plaintiff, they are like unsecured loans to Defendants, and

  Plaintiff has no probable right to possession of the vehicles. Plaintiff

  argues that regardless of whether the Lease Agreements created “true”

  leases or “disguised” installment contracts, Defendants have defaulted


  13It also appears that Pozek himself did not view the Settlement Agreement as
  operating to supersede or change the terms of the underlying Car Champs Lease
  Agreement or otherwise transfer ownership of the vehicles from Plaintiff to
  Defendants. In March 2020 emails between Pozek and employees of Sutton Leasing,
  Pozek describes the vehicles as “assets on the Sutton line.” ECF No. 1-12. Pozek did
  not assert in these emails that he owned the vehicles.
                                          20
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20         PageID.1855    Page 21 of 37




  on the Lease Agreements by failing to pay their monthly rents, and

  therefore, pursuant to the Agreements’ terms, are empowered to

  repossess the vehicles.14

        Defendants argue that if the leases are actually deferred payment
  sales contracts, Plaintiff’s rights to the vehicles would depend on whether

  they included a security agreement that created a security interest in the

  vehicles that Plaintiff has properly “perfected.” See M.C.L. § 440.3908.15
  Defendants rely on GEO Finance, LLC v. University Square 2751, LLC,

  105 F. Supp. 3d 753 (E.D. Mich. 2015), in which the court explained the

  critical role of perfection of a security interest in determining a party’s

  rights to leased equipment. In GEO Finance, the court was tasked with

  determining the ownership of geothermal water supply systems installed

  in two apartment buildings in Detroit. Id. at 756. The plaintiff acquired
  the company that was the system’s installer and claimed right to the

  equipment, as well as monthly maintenance charges under the

  agreement. Id. The defendant purchased the buildings following


  14 While Plaintiff provided an affidavit from Amy Blair, then-President of Sutton
  Leasing attesting to Defendants’ nonpayment, Defendants did not refute these
  statements through Pozek’s declarations. See ECF No. 1-19; ECF No. 10-2; ECF No.
  14-2, PageID.518-521.
  15 “Except as otherwise provided in this section and section 9309 [regarding security

  interests that perfect upon attachment], a security interest is perfected if it has
  attached and all of the applicable requirements for perfection in sections 9310
  through 9316 have been satisfied. A security interest is perfected when it attaches if
  the applicable requirements are satisfied before the security interest attaches.”
  M.C.L § 440.9308(1). This includes the requirement that a financing statement be
  filed. M.C.L. § 440.9310(1).
                                           21
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1856   Page 22 of 37




  foreclosure proceedings. Id. The plaintiff brought a three-count complaint

  claiming breach of contract, conversion, and unjust enrichment, arguing

  that it was entitled to collect monthly charges for operating the system

  and eventually recover the equipment, claiming the agreement was a

  lease. Id. Conversely, the defendant argued the agreement was a

  financing arrangement and that the systems’ equipment was a building

  fixture. Id. Because neither plaintiff nor its predecessor in interest

  perfected their security interest by filing a financing statement,

  defendant argued that plaintiff’s interests were extinguished by the

  foreclosure and sheriff’s sale to the defendant, and therefore the
  defendant acquired the equipment free and clear. Id. After carefully

  discussing the tests for determining whether an agreement is a true lease

  or a security agreement, the court concluded that the water supply
  agreement was a “true” lease. Id. at 763. Because it was a true lease, the

  plaintiff had the right to possess the equipment and judgment was

  entered in its favor as to liability on the counts of conversion and unjust

  enrichment.

       But Defendants’ focus on perfection of the security interest misses

  the mark where the issue is a question of a lessor/creditor’s interest as
  against the lessee/debtor itself. Perfection—the filing of a proper

  financing statement—is important in order to put the world on notice of

  a security interest and to make the secured party’s rights enforceable
  against third parties. Here, Plaintiff (the lessor/creditor assuming it was

                                      22
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20       PageID.1857   Page 23 of 37




  an installment sale) is seeking to assert its right to possession as against

  Defendants (the lessee/debtor), not against third parties. And Sutton

  Leasing’s possessory interest is superior to that of Defendants because

  Defendants concede to having defaulted on the agreements to which they

  are signatories—they are not third-party purchasers of the vehicles

  claiming to hold them free and clear of any unperfected security interest.

        Whether a security interest can be enforceable against a debtor (i.e.,

  Defendants), turns on the commercial law concept of attachment, rather

  than perfection. See Michigan Tractor & Mach. Co. v. Elsey, 216 Mich.

  App. 94, 97–98, 549 N.W.2d 27, 30 (1996) ( “A security interest attaches
  when it becomes enforceable against the debtor with respect to the

  collateral.”)16 If no attachment occurs, the agreement between the seller

  and debtor is not enforceable. As applied to this case, if the Lease

  Agreements are in fact disguised installment contracts that do not

  demonstrate proper “attachment,” then Plaintiff’s security interest under

  the Lease Agreements in the vehicles would not be enforceable against
  Defendants.



  16Attachment occurs when all the events listed in subsection 1 of UCC 9–203, M.C.L.
  § 440.9203(1); M.S.A. § 19.9203(1), have taken place:
        (a) The collateral is in the possession of the secured party pursuant to
        agreement, or the debtor has signed a security agreement which
        contains a description of the collateral ...; and
        (b) Value has been given; and
        (c) The debtor has rights in the collateral.
  Michigan Tractor & Mach. Co. v. Elsey, 216 Mich. App. 94, 97–98, 549 N.W.2d 27, 30
  (1996).
                                          23
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1858   Page 24 of 37




       Therefore, for purposes of the instant motion, the Court will

  consider whether the Car Champs and Veterans Express Lease

  Agreements appear more like “true” leases, rather than installment

  contracts with allegedly unenforceable security interests, to determine

  whether Plaintiff has a probable right to possession of the Units.

       Courts employ two tests to determine whether an agreement

  creates a leasehold interest or a security interest: (1) the bright line test,

  and if the agreement is found to be a lease under that test, (2) the

  economics of the transaction test. GEO Fin., 105 F. Supp. 3d at 761-63.

  The bright line test is contained in M.C.L. § 1203. That provision states:
       (1) Whether a transaction in the form of a lease creates a lease
       or security interest is determined by the facts of each case.
       (2) A transaction in the form of a lease creates a security
       interest if the consideration that the lessee is to pay the lessor
       for the right to possession and use of the goods is an obligation
       for the term of the lease and is not subject to termination
       by the lessee, and any of the following are met:
             (a) The original term of the lease is equal to or greater
             than the remaining economic life of the goods.
             (b) The lessee is bound to renew the lease for the
             remaining economic life of the goods or is bound to
             become the owner of the goods.
             (c) The lessee has an option to renew the lease for the
             remaining economic life of the goods for no additional
             consideration or for nominal additional consideration
             upon compliance with the lease agreement.
             (d) The lessee has an option to become the owner of the
             goods for no additional consideration or for nominal


                                       24
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1859   Page 25 of 37




             additional consideration upon compliance with the lease
             agreement.

  (Emphasis added).

       If the agreement appears to be a true lease under the bright line

  test, then the court applies the economics of the transaction test. “Under

  that test, the court examines ‘the specific facts of the case to determine

  whether the economics of the transaction suggest that the arrangement

  is a lease or a security interest.’” GEO Fin., 105 F. Supp. 3d at 763

  (quoting In re Purdy, 763 F.3d 513, 518-19 (6th Cir. 2014)).
       The precise contours of the economics-of-the-transaction
       test are rather unclear, but courts have largely focused
       upon two particular factors: (1) whether the lease
       contains a purchase option price that is nominal; and (2)
       whether the lessee develops equity in the property, such
       that the only economically reasonable option for the
       lessee is to purchase the goods.
  Purdy, 763 F.3d at 520.

        At this stage, in opposing Plaintiff’s right to possession,

  Defendants have not adequately shown that the Lease Agreements are

  “disguised” installment contracts, while on the other side there is

  evidence in the record to suggest that they are “true” leases. For example,

  here, there can be no disagreement that the terms of the Lease

  Agreements provide that Defendants have the ability to terminate the

  leases at any time. See ECF No. 1-2, PageID.34 (¶6(b) “Lessee may

  terminate the lease of any Unit on thirty (30) days’ notice of the date on

  which Lessee shall surrender such Unit to the Lessor.”); ECF No. 1-9,
                                      25
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20    PageID.1860   Page 26 of 37




  PageID.55 (same). Under the bright line test, then, the Lease

  Agreements would create leases, not security interests. M.C.L. § 1203(2)

  (“A transaction in the form of a lease creates a security interest if the

  consideration that the lessee is to pay the lessor for the right to

  possession and use of the goods is an obligation for the term of the lease

  and is not subject to termination by the lessee, and any of the

  following are met. . . .”)(emphasis added).
        Additionally, there is evidence in the record suggesting that under

  the “economics of the transaction” test, there is not a mandatory or a

  merely nominal buyout of the property. Defendants cite to Paragraph 15

  of the Lease Agreements. See ECF No. 1-2, PageID.35; ECF No. 14,

  PageID.473. But Paragraph 15, roughly, states that if the lessee

  terminates the lease and the resale value of the vehicle is greater than
  the remaining balance of the base rental figure, the lessee retains the

  proceeds of the sale. ECF No. 1-2, PageID.35. Conversely, if the lessee

  terminates the lease and the resale value of the vehicle is less than the

  remaining balance of the base rental figure, then the lessee must pay the

  lessor the difference. Id. Further, the Lease Agreements state that the

  lessee “shall not . . . acquire any right, title or interest, whatsoever, legal
  or equitable, in or to such Unit.” And while the Lease Agreements state

  that the lessee is responsible for a variety of costs, expenses, and fees on

  the Units, including repairs and maintenance, licensing, and inspections,

  M.C.L. § 440.1203(3) states that a lease does not create a security interest

                                        26
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20    PageID.1861   Page 27 of 37




  merely because “(c) [t]he lessee agrees to pay, with respect to the goods .

  . . service or maintenance costs.”

        At this time, the features of the Lease Agreements suggest neither

  a nominal purchase price, nor that the lessee develops equity in the

  property such that the only economically reasonable option for the lessee

  at the end of the lease is to purchase the goods. Indeed, Plaintiff indicates

  that Defendants have never opted to purchase a Unit at the end of the

  lease. See Sutton Declaration, ECF No. 15-1, PageID.558 (“To the best of

  Sutton Leasing’s knowledge, Defendants have not purchased any of the

  vehicles leased to them.”). Therefore, because Plaintiff has adequately
  demonstrated at this stage that the Lease Agreements are true leases

  and not disguised installment sales contracts, there is no need at this

  point to address whether those contracts were security agreements that
  attached a security interest in the vehicles. Rather Plaintiff may show

  its probable right to possession based on its rights under the leases as

  true leases.

        The Court notes, however, that the question of whether the Car

  Champs Lease Agreement and the Veterans Express Lease Agreement

  created “true” leases or “disguised” installment contracts need not yet be
  determined with finality to resolve the question of whether Plaintiff has

  shown a probable right to possession. See Loader Leasing Corp. v.

  Centurion Excavators Inc., 121 Mich. App. 510, 513, 328 N.W.2d 427
  (1982) (“This provision lists several options for relief available to the trial

                                        27
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20            PageID.1862     Page 28 of 37




  judge. It does not include granting final judgment to the claimant as if by

  motion. We must conclude that the provision allowing the trial judge to

  decide, at the hearing on prejudgment possession, that a defendant has

  no meritorious defense to a claim, no longer applies.”). For the instant

  motion, the Court finds that Sutton Leasing has shown that its right to

  possess the Units is “probably” valid.17 Because Plaintiff holds the titles

  to these vehicles, and those titles indicate that Defendants are merely
  lease holders in the vehicles, this evidence is sufficient to demonstrate a

  probable right to possession for purposes of the instant motion.

        Having said that, it is also true that the record before the Court is

  unclear as to whether some of the vehicles covered by the Car Champs

  and Veterans Lease Agreements may have been sold to third parties

  without the knowledge or consent of Plaintiff. The Court concludes that

  Plaintiff’s right to possession is limited to those Units that are in

  Defendants’ possession or being stored by Defendants at a third-party

  storage facility. If any of the Units have been sold to third parties,
  Plaintiff’s right to possession of those Units would need to await

  resolution of a final judgment in this case.


  17 Defendants also assert that there are numerous storage liens, maintenance and
  repair costs on many of the vehicles. But regardless of whether Defendants have a
  valid right to storage or repair costs from Plaintiff, the existence of storage liens does
  not refute Plaintiff’s probable right to possession. See Standard-Touch Chemicals,
  Inc. v. Victor Paint Co. Eastgate Corp., 367 Mich. 640, 643, 116 N.W.2d 745, 747
  (1962) (“We have consistently held that the lonely issue in a replevin action is right
  of possession and that claims by way of set-off or recoupment are not permissible
  defenses to the action.”).
                                             28
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1863   Page 29 of 37




  B.   Whether Plaintiff has established that the property will be
       damaged, destroyed, concealed, disposed of, or used so as to
       substantially impair its value before trial

       To take immediate, pre-judgment possession of the vehicles,

  Plaintiff must also demonstrate that the Car Champs Units and Veterans

  Express Units will be damaged, destroyed concealed, disposed of, or used
  so as to substantially impair their value before trial. M.C.R.

  3.105(E)(3)(b)(ii). Allegations that the subject property may be damaged

  will not be sufficient. Simmons v. City of Southfield, 19-11726, 2020 WL

  1868774, at *8 (E.D. Mich. Jan. 27, 2020), report and recommendation

  adopted, 2020 WL 1866096 (insufficient evidence that vehicle in tow yard

  would be damaged, destroyed, concealed, etc. because plaintiff merely

  stated that vehicle would not be safe “exposed to the weather elements

  with electrical wiring hanging and exposed,” and that the car has a

  cracked windshield which the weather could further damage”; damage by
  any third party was merely speculation). “Mere depreciation in value [if

  any] is not sufficient under the language of MCR 3.105(E)(3)(b)(ii).”

  Vehicle Dev., Corp. PTY, LLD v. Livernois Vehicle Dev., LLC, 2013 WL

  6196965, at *3 (E.D. Mich. Nov. 27, 2013).

       Here, Plaintiff has adequately established that the Units will be

  damaged, destroyed, concealed or used to so as to substantially impair

  their value in part because Plaintiff has provided evidence that at least




                                      29
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20          PageID.1864     Page 30 of 37




  some of the Units already have been damaged, destroyed, concealed, or

  used so as to substantially impair their value.

        First, Plaintiff has already shown that some concealment has

  occurred. Both Blair and Sutton were prevented from entering the

  California lot and inspecting vehicles that they believed to be Sutton

  Leasing vehicles.18 Defendants also conceded—both in their answer to

  Plaintiff’s verified complaint, and at the hearing on Plaintiff’s motion—
  that Pozek does not know the location of all of the vehicles. See

  Defendants’ Answer, ECF No. 10, PageID.423. This was further

  demonstrated, via Sutton’s declaration and testimony, by proof that

  Sutton Leasing had received three calls within the prior two weeks about

  Sutton Leasing vehicles leased to the Defendants’ that had been

  abandoned in New Mexico, Nevada, and Georgia. ECF No. 15-1. Sutton

  was told that the New Mexico vehicle had been sitting for a year and

  abandoned by YLS, was told that the Nevada vehicle had been sitting for

  approximately eight months, was not running and required repairs, and
  was told that the Georgia vehicle had been left at a repair shop for more




  18During the evidentiary hearing, Defendants argued that Blair and Sutton did not
  know for certain that the vehicles on the lot were Car Champs Units or Veterans
  Express Units. But Blair testified that he believed at least some of the vehicles he
  observed on the lot in March 2020 were owned by Sutton Leasing because when he
  visited the lot the prior month, it was for the purpose of preparing to sell some of the
  Units at an auction with Pozek.
                                            30
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20      PageID.1865    Page 31 of 37




  than six months and had accumulated almost $4,000 in repair and

  storage charges that were never paid.19

        If this were not enough, Plaintiff provided the Court with

  supplemental evidence on May 21, 2020, that several vehicles have been

  lost, abandoned, broken down, and in some cases, sold without Plaintiff’s

  consent, as explained above. See ECF No. 20 (and accompanying

  exhibits). See Nissan Motor Acceptance Corp. v. Isselhardt Auto., LLC,
  No. 18-13804, 2018 WL 8806094, at *2 (E.D. Mich. Dec. 12, 2018) (noting

  that over the course of several inspections, inventory auditors were

  unable to locate 81 vehicles that Plaintiff had financed for Defendants).
  Sutton’s declaration also spoke to the damage that results from

  abandoning and failing to use the Units, many of which are large

  industrial trucks running on diesel fuel. ECF No. 15-1. Defendants have
  also indicated that they have stopped operations (in some capacity) and

  Plaintiff has shown that Defendants do not have the financial capability

  to properly maintain the fleet. See ECF No. 1-13, PageID.88 (Pozek’s

  March 9, 2020 email stating that “the cash flow is almost nonexistent

  currently since we had to shut down operations, as previously disclosed”);

  Defendants’ Response, ECF No. 14, PageID.465 (“In the interests of full

  disclosure, the Defendants are each currently engaging California


  19Plaintiff also provided the documentation showing that Sutton Leasing leased
  these vehicles to Car Champs and YLS and that there are significant past due rents
  and remaining base rental figures due on the vehicles. ECF No. 15-1, PageID.564-
  580.
                                         31
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1866   Page 32 of 37




  bankruptcy counsel for the purpose of seeking appropriate bankruptcy

  protection   to   move    forward    with   their    respective    plans   of

  reorganization.”). Finally, Plaintiff explains that Sutton Leasing has the

  duty to care for the Units for its lender JP Morgan Chase, who holds a

  security interest in each of the vehicles. If Defendants have the

  opportunity to continue to damage and destroy JP Morgan Chase’s

  collateral, Plaintiff risks harm to their reputation with their lender.

       The totality of the evidence presented by Plaintiff shows a kind of

  damage that is beyond “mere depreciation” in value. See Ordos City

  Hawtai Autobody Co., Ltd. v. Diamond Rigging Co., No. 13-14909, 2014
  WL 2559264, at *8 (E.D. Mich. June 6, 2014) (finding damage under

  M.C.R. § 3.105 where “the outdoor equipment has begun to suffer rusting

  and pitting, as well as potential electrical damage. Defendant has shown
  that it will be incapable of properly caring for the . . . equipment during

  the pendency of this litigation”). In sum, Plaintiff has shown that the

  Units “will be damaged, destroyed, concealed, disposed of, or used so as

  to substantially impair their value before trial.” M.C.R. § 3.105(E)(3)(b).
  C.   Plaintiff has also proven the elements of a preliminary
       injunction

       In order for the Court to grant a plaintiff a preliminary injunction,

  Rule 65(b) requires this Court to balance and consider four factors in

  determining whether a preliminary injunction is proper: (1) the

  likelihood of the plaintiff’s success on the merits; (2) whether the

                                      32
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1867   Page 33 of 37




  injunction will save the plaintiff from irreparable injury; (3) whether the

  injunction would harm others; and (4) whether the public interest would

  be served by the injunction. In re DeLorean Motor Co., 755 F.2d 1223,

  1228 (6th Cir. 1985). These four factors are to be balanced; they are not

  prerequisites that must be met. Id. at 1229. Plaintiff has met its burden

  here.

          i.   Likelihood of success on the merits

          The Court will focus on Plaintiff’s cause of action for Claim and

  Delivery when considering whether Plaintiff has shown a likelihood of

  success on the merits. See Ordos, 2014 WL 2559264, at *9 (citing Six
  Clinics Holding Corp., II v. Cafcomp Sys., Inc., 119 F.3d 393, 402 (6th

  Cir. 1997) (finding that, for purposes of a preliminary injunction analysis,

  plaintiff need only show a likelihood of success on the merits of the issue
  most central to its claims, rather than all of its claims). Plaintiff is only

  requesting Defendants to relinquish possession of vehicles as to which

  Plaintiff maintains title and has a probable right to possession; it is not

  seeking an order restricting Defendants’ rights or abilities in any other

  way.

          “To prevail on a claim and delivery action, Plaintiff[] must prove
  that Defendant[s] unlawfully took or detained goods or personal

  property, to which Plaintiff[] ha[s] a right to possess.” Id. As explained

  above, Plaintiff has shown that it has a probable right to possession at
  this time, despite Defendants’ argument that the February 2020

                                       33
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1868   Page 34 of 37




  Settlement Agreement supersedes or substantially alters the terms of the

  Car Champs and Veterans Express Lease Agreements, and despite

  Defendants’ argument that the Lease Agreements created security

  agreements rather than “true” leases. Therefore, the Court finds that this

  factor weighs in favor of granting a preliminary injunction.

       ii.   Threat of irreparable injury

       To justify the grant of a preliminary injunction, the Court must find

  that Plaintiff will likely suffer irreparable injury without the injunction.

  Ordos, 2014 WL 2559264 at *9. “The movant must show that irreparable

  harm is likely, not merely possible.” Id. (citing H&H Ind., Inc. v. Miller,
  2013 WL 6858760 (S.D. Ohio Dec. 27, 2013) (slip copy) (citations

  omitted)). “A plaintiff’s harm is not irreparable if it is fully compensable

  by money damages.” Basicomputer v. Scott, 973 F.2d 507, 511 (6th Cir.
  1992). As explained at length above, Plaintiff has shown that the vehicles

  “will be damaged, destroyed, concealed, disposed of, or used so as to

  substantially impair their value before trial” if repossession of the

  vehicles does not occur. M.C.R. § 3.105(E)(3)(b). Moreover, if Defendants

  have the opportunity to continue to damage and destroy the vehicles—

  JP Morgan Chase’s collateral—Plaintiff risks harm to their reputation
  with their lender. Those harms are not easily compensable with money

  damages. See Ordos, 2014 WL 2559264 at *9. Thus, the Court finds it

  likely that Plaintiff will suffer irreparable injury if the Court does not
  issue a preliminary injunction.

                                      34
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1869   Page 35 of 37




       iii.   Balancing of potential harms

       The Court also finds that Plaintiff will suffer more harm without

  an injunction than the Defendants will suffer if the Court issues an

  injunction. Plaintiff has provided evidence that several vehicles have

  been lost, abandoned, broken down, and in some cases, sold without

  Plaintiff’s consent. See ECF No. 20 (and accompanying exhibits). Indeed,

  the testimony and exhibits suggests that Defendants have seemingly

  abandoned many of these vehicles and that they are unaware of the

  whereabouts of numerous vehicles. And to the extent that Defendants or

  others have valid liens on some or all of the vehicles, they may be
  addressed during the remainder of the litigation. C.f., Standard-Touch

  Chemicals, Inc. v. Victor Paint Co. Eastgate Corp., 367 Mich. 640, 643,

  116 N.W.2d 745, 747 (1962) (“We have consistently held that the lonely
  issue in a replevin action is right of possession and that claims by way of

  set-off or recoupment are not permissible defenses to the action.”).

  Plaintiff has established that the delay in receiving the vehicles is

  causing them harm, whereas Defendants seemingly are not using the

  vehicles. Therefore, the Court finds that the balancing of the harms falls

  in favor of granting the injunction.
       iv.    Public interest consideration

       The Court finds that public interest considerations weigh in favor

  of granting an injunction. “The public has an interest in ensuring the
  right to possession of one’s own property is enforceable. Additionally, the

                                         35
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20         PageID.1870    Page 36 of 37




  public has an interest in property being put to productive use rather than

  sitting uselessly in a storage yard overseen by someone named “Sharkey”.

  Both interests will be served by this Court’s grant of a preliminary

  injunction.” Ordos, 2014 WL 2559264 at *10. Thus, the Court finds this

  factor weighs in favor of granting an injunction.

        Because all of the factors weigh in favor of granting a preliminary

  injunction, the Court shall, in the alternative, GRANT Plaintiff’s

  Verified Motion for Injunctive Relief (ECF No. 2).

                                   V. Conclusion

        For the reasons set forth above, Plaintiff’s Motion for Immediate
  Possession Pending Final Judgment (ECF No. 2) is GRANTED. The

  appropriate sheriff(s) or court officer(s) is(are) ordered to seize the

  property within 21 days and deliver it to Plaintiff pursuant to M.C.R. §
  3.105(E)(4)(c).20 This ORDER is limited to those Units in Defendants’

  possession or being stored by Defendants at any third-party storage

  facility or other location. If any of the Units have been sold to third

  parties, Plaintiff’s right to possession of those Units, if any, will be

  determined as part of reaching a final judgment in this case. Defendants

  shall fully cooperate with removal of the Units. Plaintiff is not required
  to post any bond. Plaintiff’s right to possession under this Order is



  20To effectuate this, the Court orders Defendants, at Plaintiff’s request, to produce
  information related to the GPS bills of the Units to assist Plaintiff with reinstating
  GPS location services on the vehicles. ECF No. 20, PageID.1588.
                                           36
Case 2:20-cv-10815-TGB-DRG ECF No. 23 filed 06/19/20   PageID.1871   Page 37 of 37




  conditioned on Plaintiff’s agreement that it “will surrender the property

  to the person adjudged entitled to possession, diligently prosecute the

  suit to final judgment, and pay any money that may be recovered against

  [it] in the action” pursuant to M.C.R. § 3.105(E)(4)(c)(ii).



  IT IS SO ORDERED.


       DATED: June 19, 2020.

                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge



                        CERTIFICATE OF SERVICE

  I hereby certify that a copy of the foregoing document was mailed to the
  parties of record on this date, June 19, 2020, by electronic and/or ordinary
  mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk




                                       37
